Case 2:12-cv-00102-SFC-RSW ECF No. 590-5 filed 07/31/20    PageID.20650   Page 1 of 4



                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
  ______________________________________________________________________________

  IN RE: AUTOMOTIVE PARTS ANTITRUST                     No. 12-md-02311
  LITIGATION                                            Hon. Sean F. Cox
  ______________________________________________________________________________

  IN RE: AUTOMOTIVE WIRE HARNESSES                        CASE NO. 2:12-CV-00102
  IN RE: INSTRUMENT PANEL CLUSTERS                        CASE NO. 2:12-CV-00202
  IN RE: FUEL SENDERS                                     CASE NO. 2:12-CV-00302
  IN RE: HEATER CONTROL PANELS                            CASE NO. 2:12-CV-00402
  IN RE: BEARINGS                                         CASE NO. 2:12-CV-00502
  IN RE: OCCUPANT SAFETY SYSTEMS                          CASE NO. 2:12-CV-00602
  IN RE: ALTERNATORS                                      CASE NO. 2:13-CV-00702
  IN RE: ANTI-VIBRATION RUBBER PARTS                      CASE NO. 2:13-CV-00802
  IN RE: WINDSHIELD WIPERS                                CASE NO. 2:13-CV-00902
  IN RE: RADIATORS                                        CASE NO. 2:13-CV-01002
  IN RE: STARTERS                                         CASE NO. 2:13-CV-01102
  IN RE: AUTOMOTIVE LAMPS                                 CASE NO. 2:13-CV-01202
  IN RE: SWITCHES                                         CASE NO. 2:13-CV-01302
  IN RE: IGNITION COILS                                   CASE NO. 2:13-CV-01402
  IN RE: MOTOR GENERATORS                                 CASE NO. 2:13-CV-01502
  IN RE: STEERING ANGLE SENSORS                           CASE NO. 2:13-CV-01602
  IN RE: HID BALLASTS                                     CASE NO. 2:13-CV-01702
  IN RE: INVERTERS                                        CASE NO. 2:13-CV-01802
  IN RE: ELECTRONIC POWERED STEERING ASSEMBLIES           CASE NO. 2:13-CV-01902
  IN RE: AIR FLOW METERS                                  CASE NO. 2:13-CV-02002
  IN RE: FAN MOTORS                                       CASE NO. 2:13-CV-02102
  IN RE: FUEL INJECTION SYSTEMS                           CASE NO. 2:13-CV-02202
  IN RE: POWER WINDOW MOTORS                              CASE NO. 2:13-CV-02302
  IN RE: AUTOMATIC TRANSMISSION FLUID WARMERS             CASE NO. 2:13-CV-02402
  IN RE: VALVE TIMING CONTROL DEVICES                     CASE NO. 2:13-CV-02502
  IN RE: ELECTRONIC THROTTLE BODIES                       CASE NO. 2:13-CV-02602
  IN RE: AIR CONDITIONING SYSTEMS                         CASE NO. 2:13-CV-02702
  IN RE: WINDSHIELD WASHERS                               CASE NO. 2:13-CV-02802
  IN RE: CONSTANT VELOCITY JOINT BOOTS                    CASE NO. 2:14-CV-02902
  IN RE: SPARK PLUGS                                      CASE NO. 2:15-CV-03002
  IN RE: AUTOMOTIVE HOSES                                 CASE NO. 2:15-CV-03202
Case 2:12-cv-00102-SFC-RSW ECF No. 590-5 filed 07/31/20               PageID.20651    Page 2 of 4



  IN RE: SHOCK ABSORBERS                                CASE NO. 2:16-CV-03302
  IN RE: BODY SEALING PRODUCTS                          CASE NO. 2:16-CV-03402
  IN RE: INTERIOR TRIM PRODUCTS                         CASE NO. 2:16-CV-03502
  IN RE: BRAKE HOSES                                    CASE NO. 2:16-CV-03602
  IN RE: EXHAUST SYSTEMS                                CASE NO. 2:16-CV-03702
  IN RE: CERAMIC SUBSTRATES                             CASE NO. 2:16-CV-03802
  IN RE: POWER WINDOW SWITCHES                          CASE NO. 2:16-CV-03902
  IN RE: AUTOMOTIVE STEEL TUBES                         CASE NO. 2:16-CV-04002
  IN RE: ACCESS MECHANISMS                              CASE NO. 2:16-CV-04102
  IN RE: MINIMODULES                                    CASE NO. 2:17-CV-04302
  IN RE: SIDE DOOR LATCHES                              CASE NO. 2:17-CV-13005
  ______________________________________________________________________________
        THIS DOCUMENT RELATES TO:
        Automobile Dealership Actions
  ______________________________________________________________________________
   APPENDIX OF EXHIBITS IN SUPPORT OF CERTAIN AUTOMOBILE DEALERSHIP
        SETTLEMENT CLASS MEMBERS’ MOTION TO ENFORCE PLANS OF
          ALLOCATION WITH REGARD TO RESERVE FUND ELIGIBILITY

         Crowell & Moring LLP respectfully submits this Appendix of Exhibits on behalf of

  Wolfe Automotive Group, Kings Nissan & Kings Infiniti Inc., and Young Automotive Group

  LLC (“Dealership Members”) in support of their Motion to Enforce Plans of Allocation With

  Regard To Reserve Fund Eligibility.

   Ex.                                  Description                                     Date

   1.    In re Dry Max Pampers Litig., 724 F.3d 713 (6th Cir. 2018)                  N/A

   2.    Beecher v. Able, 575 F.2d 1010 (2d Cir. 1978)                               N/A

   3.    In re Orthopedic Bone Screw Prod. Liab. Litig., 246 F.3d 315 (3d Cir. 2001). N/A

   4.    In re “Agent Orange” Prod. Liab. Litig., 689 F.Supp. 1250 (E.D.N.Y. 1988)   N/A




                                                -2-
Case 2:12-cv-00102-SFC-RSW ECF No. 590-5 filed 07/31/20                 PageID.20652    Page 3 of 4




   Ex.                                   Description                                     Date

   5.    Order Re: Indirect Purchaser Plaintiffs’ and States Attorney General’s Joint   10/20/14

         Motion for Interim Reimbursement of Expenses, In re TFT-LCD Flat Panel

         Antitrust Litig., No. 3:11-cv-00711 (N.D. Cal. Oct. 20, 2014), ECF No. 273

   6.    Motion and Memorandum in Support for Order to Approve Distribution of          05/09/16

         Settlement Funds to Class Members and Payment of Notice Fees for the

         Direct Purchaser Settlement Classes, In re Polyurethane Foam Antitrust

         Litig., No. 10-2196 (N.D. Ohio), ECF No. 2086

   7.    Order Granting Motion for Order to Approve Distribution, In re                 05/16/16

         Polyurethane Foam Antitrust Litig., No. 10-2196 (N.D. Ohio), ECF No.

         2095

   8.    Indirect Purchaser Plaintiff Class Motion for an Order Approving Claims,       07/10/17

         Authorizing Distribution of Net Settlement Funds, In re Polyurethane Foam

         Antitrust Litig., No. 10-2196 (N.D. Ohio), ECF No. 2172

   9.    Court’s Distribution Order, ECF No. 2184, In re Polyurethane Foam              10/30/17

         Antitrust Litig., No. 10-2196 (N.D. Ohio), ECF No. 2184

   10.   Direct Purchaser Plaintiffs’ Distribution Motion, Dairy Farmers of Am., Inc.   12/05/16

         Cheese Antitrust Litig., No. 09-3690 (N.D. Ill. 2016), ECF No. 786

   11.   Notification of Docket Entry – Minute Order Granting Distribution Motion,      01/10/17

         Dairy Farmers of Am., Inc. Cheese Antitrust Litig., No. 09-3690 (N.D. Ill.

         2016), ECF No. 802




                                                 -3-
Case 2:12-cv-00102-SFC-RSW ECF No. 590-5 filed 07/31/20     PageID.20653    Page 4 of 4



  July 31, 2020                          Respectfully submitted,


                                         By: /s/ Jared A. Levine
                                         Jared A. Levine
                                         Crowell & Moring LLP
                                         590 Madison Avenue
                                         New York, NY 10022
                                         Telephone: (212) 803-4000
                                         Facsimile: (212) 223-4134
                                         Email: jalevine@crowell.com

  Deborah E. Arbabi                      Emma K. Burton
  Daniel A. Sasse                        Ann L. Rives
  Crowell & Moring LLP                   Crowell & Moring LLP
  3 Park Plaza, 20th Floor               1001 Pennsylvania Avenue, NW
  Irvine, CA 92614-8505                  Washington, DC 20004
  Telephone: (949) 263-8400              Telephone: (202) 624-2500
  Facsimile: (949) 263-8414              Facsimile: (202) 628-5116
  Email: darbabi@crowell.com             Email: eburton@crowell.com
          dsasse@crowell.com                    arives@crowell.com


                                         Attorneys for Dealership Members




                                       -4-
